Filed 4/14/21
                 IN THE SUPREME COURT OF
                        CALIFORNIA

                                THE PEOPLE,
                           Plaintiff and Respondent,
                                       v.
                       IRVING ALEXANDER RAMIREZ,
                           Defendant and Appellant.

                                    S155160

                        Alameda County Superior Court
                                  151080




                  ORDER MODIFYING OPINION AND
                 DENYING PETITION FOR REHEARING

THE COURT:
      The opinion in this matter filed January 28, 2021, and appearing
at 10 Cal.5th 983, is modified as follows:
      In the first full paragraph on page 1018, the second to last
sentence, beginning “But on the basis of,” is modified to read:
                But on the basis of “our own experience and common
                sense” regarding the likely impact of this particular
                courtroom scene on the jury, we cannot say that the risk
                of undue influence here was unacceptably high.
       This modification does not affect the judgment.
       The petition for rehearing is denied.




                                          1